DETAILED ACTION
This communication is in response to the claims filed on 01/06/2021. 
Application No: 16/943,934
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 


Terminal Disclaimer 
The terminal disclaimer disclaiming the terminal portion of any patent granted on this application has been reviewed and is accepted. The terminal disclaimer has been recorded on 03/05/2021.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/OR additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with 
Diana Lin on March 02, 2021.

The claims have been amended as follows:
WITHDRAWN claims 16-21 have been canceled.
The listing of claims will replace all prior versions of claims in the application.

LISTING OF CLAIMS
 1.	(CANCELLED)
 
2.	(CURRENTLY AMENDED) A beacon system comprising:
a first radio; and
a storage device comprising instructions that, when executed by the beacon system, control the beacon system to:
receive via the first radio:
data addressed to a target beacon included in a local beacon network that includes a plurality of beacon systems, each beacon system having a beacon address, and
a routing path to the target beacon, wherein the routing path identifies a beacon address for each beacon in a path to the target beacon; 
in response to identifying a beacon address of the beacon system in the received routing path, switch the beacon system from an advertising mode to a scanning mode; 
while in the scanning mode, control the first radio to wirelessly transmit the received data and the routing path; and
after transmission of the received data and the routing path, switch the beacon system from the scanning mode back to the advertising mode.

3—5. (CANCELLED) 

6.	(CURRENTLY AMENDED) The system of Claim [[3]] 2, wherein the instructions further comprise instructions that, when executed by the beacon system, control the beacon system to:
while in the advertising mode, broadcast the beacon address of the beacon system by using the first radio.

7.	(PREVIOUSLY PRESENTED) The system of Claim 2, wherein controlling the first radio to wirelessly transmit the received data and the routing path comprises wirelessly broadcasting the received data and the routing path.


scanning for a successive packet advertised by a next node identified by the routing path;
in response to receiving the successive packet, establishing a wireless connection with the next node and transmitting the received data and the routing path to the next node via the established wireless connection.

9.	(PREVIOUSLY PRESENTED) The system of Claim 2, wherein the instructions further comprise instructions that, when executed by the beacon system, control the beacon system to:
receive, via the first radio, node telemetry from at least one intermediate beacon system; and 
forward the received node telemetry to a remote computing system.

10.	(PREVIOUSLY PRESENTED) The system of Claim 9, wherein node telemetry of an intermediate beacon system includes a battery level for the intermediate beacon system.

11.	(PREVIOUSLY PRESENTED) The system of Claim 9, wherein node telemetry of an intermediate beacon system includes a signal strength level for a packet received from the intermediate beacon system.

12.	(PREVIOUSLY PRESENTED) The system of Claim 9, wherein the routing path is determined based on the node telemetry forwarded to the remote computing system.

13.	(PREVIOUSLY PRESENTED) The system of Claim 2, wherein the data addressed to the target beacon comprises a firmware update.



 
 15-21. (CANCELLED) 


*** 

Reasons for allowance

Claims 2 and 6-14 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The reason for allowance is that the prior arts of record fail to teach the limitations along with preamble as a whole claim. The limitations recited in the independent claims comprise a particular combination of elements, functions and preamble, which are neither taught nor-suggested by the prior arts as a whole claim. 

The representative claim 2 distinguish featured are underlined and summarized below:
 A beacon system comprising:
a first radio; and
a storage device comprising instructions that, when executed by the beacon system, control the beacon system to:
receive via the first radio:
data addressed to a target beacon included in a local beacon network that includes a plurality of beacon systems, each beacon system having a beacon address, and
a routing path to the target beacon, wherein the routing path identifies a beacon address for each beacon in a path to the target beacon; 
in response to identifying a beacon address of the beacon system in the received routing path, switch the beacon system from an advertising mode to a scanning mode; 
while in the scanning mode, control the first radio to wirelessly transmit the received data and the routing path; and
after transmission of the received data and the routing path, switch the beacon system from the scanning mode back to the advertising mode.


Applicant's independent claim 2 comprises a particular combination of underlined features in combination with other recited limitations, which are neither taught nor-suggested by the prior arts as a whole claim. 
Dependent claims are deemed allowable for the same reasons as corresponding independent claims.
 

Prior Art References 
The closest combined references of Nhu-Hoang, Mayor and HELMS teach following:

 	Nhu-Hoang (US 20160174022 A1) teaches a method for tracking, monitoring, and optionally reminding for use with hospitals, businesses, and office buildings. The components of the systems can include wearable advertising devices (WAD) that emit BLE signals, repeaters and/or gateways for receiving and relaying the BLE signals over a BLE Mesh network to a remote server. IR codes can be included to detect the presence of a WAD before the WAD is energized to emit a BLE signal.

Mayor (US 20150351008 A1) teaches a centralized beacon management service includes a beacon database for storing beacon information for different enterprises. The beacon database includes tables that associate beacons deployed by enterprises with beacon information. The beacon information can include information for commissioning the beacons and payload data to be broadcast by the beacon to client devices within communication range of the beacon. Based on proximity sensing data provided by a client device, beacon information is retrieved and sent to the client device over a communication channel (e.g., WiFi, cellular) established with the client device. 

HELMS (US 20160105788 A1) teaches a common device can transmit multiple beacon protocols simultaneously (i.e., an interleaving of different beacons), such that regardless of which protocol a receiving device supports, it may utilize advertisements from that common device (e.g., beacon). Thus, a single or common transmitting device may support multiple advertisements, such that the amount of hardware to be deployed in any network is reduced. Rather than deploying a device per beacon, a single device may be deployed and transmit multiple beacons.

 	However cited references, alone or in any combination, neither discloses nor fairly suggests combination of features specifically listed above and/or underlined, in particular, 
 a routing path to the target beacon, wherein the routing path identifies a beacon address for each beacon in a path to the target beacon; 
in response to identifying a beacon address of the beacon system in the received routing path, switch the beacon system from an advertising mode to a scanning mode; 
while in the scanning mode, control the first radio to wirelessly transmit the received data and the routing path; and
after transmission of the received data and the routing path, switch the beacon system from the scanning mode back to the advertising mode.

 	 
Nhu-Hoang teaches a wearable advertising devices (WAD) that emit BLE signals, repeaters and/or gateways for receiving and relaying the BLE signals over a BLE Mesh network; but failed to teach one or more limitations, including, 
 a routing path to the target beacon, wherein the routing path identifies a beacon address for each beacon in a path to the target beacon; 
in response to identifying a beacon address of the beacon system in the received routing path, switch the beacon system from an advertising mode to a scanning mode; 
while in the scanning mode, control the first radio to wirelessly transmit the received data and the routing path; and
after transmission of the received data and the routing path, switch the beacon system from the scanning mode back to the advertising mode.


Mayor and HELMS alone or in combination failed to cure the deficiency of Nhu-Hoang.

	 Thus, the cited references, alone or in combination, fail to disclose or suggest each of the elements recited by the independent claims.


The present invention provides an improved method for data routing in the wireless communication field. Beacon fleet management can be extremely resource consuming for large numbers of beacons, which conventionally require that each beacon be connected to a fixed power source in a physical location, such as a mains power source. On-going beacon control is also difficult because information, such as updated settings and firmware, needs to be individually loaded onto each beacon. This can be extremely resource consuming, particularly when the managing entity has multiple locations. Furthermore, there is a risk that the managing entity forgets to update hidden beacons (e.g., beacons that the managing entity forgets are there, beacons that are visually obscured from view, etc.), leading to end-user experience inconsistencies within the beacon population. 
Thus, there is a need in the wireless beacon field to create a new and useful system and method for beacon fleet management. This invention provides such new and useful system and method. The wireless system and method can confer several benefits over conventional data transfer solutions. First, the system can be easily installed in a physical space, due to the small form factor and simple mounting mechanisms (e.g., adhesive) of the mesh nodes. Furthermore, because the mesh nodes are wireless and/or battery powered, the resultant mesh topology is not dictated by the availability of wall plugs or access points. Second, because the mesh nodes are statically mounted within the physical space, the resultant mesh will have less link breaks. This can result in a more stable, better-understood mesh (e.g., network topology), which can facilitate more efficient information transfer within the mesh. Third, the system and method can reduce power to communicate information to a set of beacons. In some variations, thanks to addressing, a single message can contain a piece of data (e.g. a node telemetry) dedicated for a particular device--in this setup, only the minimum number of required devices will consume the message using just a portion of their power, which can optimize the time of propagation over, for instance, conventional flooding schemes. Further, a remote server, parameters can be automatically updated.

Therefore, when taken as a whole application, and incorporating all the respective limitations, none of the prior art discloses the features as claimed.


Conclusion
Any comments considered necessary by applicant must be submitted no laterthan the payment of the issue fee and, to avoid processing delays, should preferablyaccompany the issue fee. Such submission should be clearly labeled "Comments onStatement of Reasons for Allowance." 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mahendra Patel whose telephone number is (571)270-7499. The examiner can normally be reached on 9:30 AM to 5:30 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 


Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MAHENDRA R PATEL/Primary Examiner, Art Unit 2645